                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

KEVIN J. MURPHY,

      Plaintiff,

v.                                              CASE NO. 8:19-cv-1408-T-02AEP

SHERIFF BILL PRUMMELL, et al.,

      Defendants.
                                          /

                                    ORDER

      This cause comes before the Court sua sponte pursuant to the provisions of

Local Rule 1.02(e). After consideration of the factors set forth in Rule 1.02, the

Court concludes that this case is due to be transferred to the Fort Myers Division.

      According to Plaintiff’s complaint, the Defendants all reside in Charlotte

County. Bill Prummell is the Sheriff of Charlotte County and the two other

Defendants both reside in Englewood, Florida. Englewood is located in Charlotte

County, which is one of the counties comprising the Fort Myers Division. Local

Rule 1.02(b)(5). Plaintiff resides in North Port, Florida, which is located in

Sarasota County, Florida, one of the counties in this division. Local Rule
1.02(b)(4). The gravamen of the complaint for civil rights violations centers on

Plaintiff’s arrest in Charlotte County. Dkt. 1 at 4.1

       “All civil proceedings of any kind shall be instituted” in the division

encompassing the county having the “greatest nexus” with the case, affording

proper concern for the residence of the parties and where the claim arose. Local

Rule 1.02(c). The claim arose in Charlotte County and the Defendants reside

there. Plaintiff even mailed his complaint for filing to the Fort Myers Division.

Dkt. 1-1. Although Plaintiff may reside in this division, on balance, Charlotte

County holds the greatest nexus with the cause.

      Accordingly, the Clerk is directed to transfer this case to the Fort Myers

Division and to close the Tampa case following transfer.

      DONE AND ORDERED at Tampa, Florida, on July 2, 2019.



                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record and unrepresented parties



      1
       In Plaintiff’s own words, “[t]he events that gave rise to this action occurred
in Charlotte County, Florida.” Dkt. 1 at 4.
                                          -2-
